Citation Nr: 0001098	
Decision Date: 01/13/00    Archive Date: 01/27/00

DOCKET NO.  98-04 482	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for diabetes mellitus as 
secondary to treatment for service-connected tuberculosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. S. Nelson, Associate Counsel

INTRODUCTION

The veteran had active duty from April 1954 to April 1958.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a December 1997 rating decision by 
the Detroit, Michigan, Regional Office of the Department of 
Veterans Affairs (VA).

In his February 1998 substantive appeal, the veteran 
indicated that he wanted a hearing before a Member of the 
Board.  In correspondence received in October 1999, the 
veteran indicated that he wished to cancel his scheduled 
Board hearing.  As he has not submitted any correspondence 
asking that the hearing be rescheduled, the Board will 
proceed with its appellate review.  38 C.F.R. § 20.702 (c) 
(1999). 


FINDING OF FACT

There is medical evidence relating the veteran's diabetes 
mellitus to treatment he received for his service-connected 
tuberculosis.


CONCLUSION OF LAW

The veteran has presented a well-grounded claim of 
entitlement to service connection for diabetes mellitus as 
secondary to treatment for service-connected tuberculosis.  
38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board notes that the record includes medical diagnoses of 
diabetes mellitus, and also contains medical evidence, in the 
form of an opinion in a June 1998 letter from Clair W. 
O'Dell, D.C., Ph. C., linking the veteran's diabetes to 
treatment he received for his service-connected tuberculosis.  
As the June 1998 opinion from Dr. O'Dell related the 
veteran's diabetes mellitus to treatment he received for his 
service-connected tuberculosis, the Board finds that the 
evidence of record supports the conclusion that the veteran's 
claim is well grounded.  See Epps v. Gober, 126 F.3d 1464, 
1468 (Fed. Cir. 1997).


ORDER

The claim of entitlement to service connection for diabetes 
mellitus as secondary to treatment for service-connected 
tuberculosis is well grounded, and to this extent only, the 
appeal is granted.


REMAND

In addition to the statement from Dr. Dell, referred to 
above, the record also contains a September 1998 statement 
from the veteran, a Doctor of Chiropractory, in which he 
states: 

The surgical removal of my seventh rib 
caused a vertebral subluxation of the 
seventh thoracic vertebra which 
interfered with the nerve supply to the 
islet cells of my pancreas, causing a 
decrease in production of insulin which 
resulted in the disease entity known as 
diabetes mellitus.

Although the veteran contends that his diabetes is related to 
the removal of his 7th rib, the Board notes that in January 
1979 the veteran was granted service connection for the 
removal of his 5th rib.  A June 1997 VA examination did not 
resolve the issue of whether the veteran's 5th or 7th rib had 
been removed during his treatment for his service-connected 
tuberculosis.  Although a VA discharge summary for the period 
of May 1960 to June 1961 is of record, unfortunately, the 
operation records for that time period have not been 
associated with the veteran's claims file.  

Accordingly, the Board finds that a VA examination and an 
opinion based on a complete review of the veteran's medical 
records (including clarification of whether the veteran's 5th 
or 7th rib was removed) is required to determine whether it 
is at least as likely as not that the veteran's diabetes is 
related to treatment he received for his service-connected 
tuberculosis.

Therefore, in order to give the appellant every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  
Accordingly, this case is REMANDED for the following action:

1.  The RO should attempt to obtain all 
records pertaining to the veteran's May 
1960 to June 1961 VA hospitalization, 
including operative reports, and 
associate them with the veteran's claims 
file.

2.  The veteran should be afforded a VA 
examination by an appropriate physician 
to determine the nature and etiology of 
his diabetes.  All necessary tests and 
studies should be accomplished.   The 
examiner is requested to review all 
pertinent records in the veteran's claims 
file, and based on this review and the 
examination findings, the examiner should 
determine whether the veteran's 5th or 
7th rib has been removed.  The examiner 
is then requested to express an opinion 
as to whether it is at least as likely as 
not that the veteran's diabetes mellitus 
is related to the removal of the 
veteran's rib.  The examiner should 
furnish a clear rationale for all 
opinions offered.  Any comments 
concerning the analysis supplied by Dr. 
O'Dell in his June 1998 letter, and the 
analysis supplied by the veteran in his 
May 1999 letter would be appreciated.  
Since it is important "that each 
disability be viewed in relation to its 
history[,]" 38 C.F.R. § 4.1 (1998), 
copies of all pertinent medical records 
in the veteran's claims file or, in the 
alternative, the claims file, must be 
made available to the examiner for 
review.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the appellant and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  No action is required of 
the appellant until he is notified.





		
	RAYMOND F. FERNER	
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




